DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,595,272. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 13, and 20 have been eliminated from patent claims 1, 12, and 18 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Instant application claim 1:                                  Patent claim 1:
An activation system information transmission method, comprising:

An activation system information transmission method, comprising: 

receiving, by user equipment (UE), a first system message from a base station, wherein
the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether scheduling information of the activation system message changes;

receiving, by user equipment (UE), a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, wherein the activation indication information indicates whether a function indicated in an activation system 
message is activated, and the change indication tag indicates whether scheduling information of the activation system message changes;  

obtaining, by the UE, first scheduling information of the activation system message according to the activation indication information and the change indication tag; and

obtaining, by the UE, first scheduling information of the activation system message according to the activation indication information and the change indication tag;  and 

reading, by the UE, the activation system message according to the first scheduling information.

reading, by the UE, the activation system message according to the first scheduling information; and, wherein obtaining, by the UE, first scheduling information of the activation system message according to the activation indication information and the change indication tag comprises: 


detecting, by the UE, whether the scheduling information of the activation system message is locally stored;  

if the scheduling information of the activation system message is locally stored, determining, by the UE according to the activation indication information, whether the function indicated in the activation system message is activated;  

if the function indicated in the activation system message is activated, determining, by the UE according to the change indication 
tag, whether the scheduling information of the activation system message changes;  and 


if the scheduling information of the activation system message does not change, using the locally stored scheduling information of the activation system message as the first scheduling information. 





As to instant claim 2, this claim is fully disclosed in patent claim 2.
As to instant claim 3, this claim is fully disclosed in patent claim 3.
As to instant claim 4, this claim is fully disclosed in patent claim 4.
As to instant claim 6, this claim is fully disclosed in patent claim 5.
As to instant claim 7, this claim is fully disclosed in patent claim 7.
As to instant claim 8, this claim is fully disclosed in patent claim 8.
As to instant claim 9, this claim is fully disclosed in patent claim 6.
As to instant claim 10, this claim is fully disclosed in patent claim 9.
As to instant claim 11, this claim is fully disclosed in patent claim 10.

 Instant application claim 13:                                  Patent claim 12:
User equipment, comprising a memory that stores a program instruction, a processor configured to control execution of the program instruction, and a receiver, wherein:

User equipment, comprising a memory that stores a program instruction, a processor configured to control execution of the program instruction, and a receiver, wherein:
the receiver is configured to receive a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether 


indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether scheduling 


the processor, configured to obtain first scheduling information of the activation system message according to the activation indication information and the change 
indication tag;  and
the receiver is further configured to read the activation system message according to the first scheduling information.

the receiver, configured to read the activation system message according to the first scheduling information; and

wherein the processor is further configured to: detect whether the scheduling information of the activation system message is locally stored;  


if the scheduling information of the activation system message is locally stored, determine, according to the activation indication information, whether the function 
indicated in the activation system message is activated;  


if the function indicated in the activation system message is activated, determine, according to the change indication tag, whether the scheduling information of the 
activation system message changes;  and 


if the scheduling information of the activation system message does not change, use the locally stored scheduling information of the activation system message as the first scheduling information. 



As to instant claim 14, this claim is fully disclosed in patent claim 13
As to instant claim 15, this claim is fully disclosed in patent claim 14.
As to instant claim 16, this claim is fully disclosed in patent claim 15.

As to instant claim 19, this claim is fully disclosed in patent claim 17.

Instant application claim 20:                                  Patent claim 18:
A computer program product stored in a non-transitory medium, comprising instructions which, when executed by a computer, cause the computer to:

A computer program product stored in a non-transitory medium, comprising instructions which, when executed by a computer, cause the computer to: 

receive a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether scheduling information of the activation system message changes;

receive a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, wherein the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether scheduling information of the activation system message changes;  

obtain first scheduling information of the activation system message according to the activation indication information and the change indication tag; and

obtain first scheduling information of the activation system message according to the activation indication information and the change indication tag;  and 


read the activation system message according to the first scheduling information.

read the activation system message according to the first scheduling information; and, wherein obtaining, by the UE, first scheduling information of the activation system message according to the activation indication information and the change indication tag comprises: detecting, by the UE, whether the scheduling information of the activation system message is locally stored;


if the scheduling information of the activation system message is locally stored, determining, by the UE according to the activation indication information, whether the function indicated in the activation system message is activated;  


if the function indicated in the activation system message is activated, determining, by the UE according to the change indication tag, whether the scheduling information of the activation system message changes; and 


if the scheduling information of the activation system message does not change, using the locally stored scheduling information of the activation system message as the first scheduling information. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0105107 to Kwon et al. (hereinafter Kwon) in view of US Pub. 2018/0279403 to Kim.

In regard claim 1, Kwon teaches or discloses an activation system information transmission method, comprising:
the UE 10 establishes synchronization to the eNB 20, receives basic control information for communication with the eNB 20), wherein the first system message comprises activation indication information (see Figs. 2, paragraph [0093], the eNB may indicate activation/deactivation of a CC by including or excluding the CC to or from the control information activation group or the data information activation group. Information indicating whether a specific CC belongs to the control information activation group or the data information activation group is referred to as an activation indicator.), the activation indication information is used to indicate whether a function indicated in an activation system message is activated (see paragraphs [0020], [0107], [0113], [0114], [0145], [0152], [0158], [0167], and [0208]);
obtaining, by the UE, first scheduling information of the activation system message according to the activation indication information (see paragraphs [0151], and [0187]); and
reading, by the UE, the activation system message according to the first scheduling information (see Fig. 14, paragraphs [0096], [0097], [0113], [0170], [0193], [0266], [0312]).
Kwon may not explicitly teach or disclose the change indication tag is used to indicate whether scheduling information of the activation system message changes.
However, Kim teaches or discloses the change indication tag is used to indicate whether scheduling information of the activation system message changes (see paragraphs [0615],
[0636], and [0759], a part of the system information is transmitted, only changed information
may be transmitted, or the terminal may be controlled to receive system information being broadcasted by providing a list of unchanged system information. When only changed system information block (SIB) or information on unchanged SIBs is provided, a bitmap may be used for indicating changed SIBs among SIBs constituting system information. The information notifying which SIBs changed may be transmitted as SIM used for transmitting scheduling information of system information blocks, or through a separate resource for system information transmission. Alternatively, the information notifying which SIBs changed may be transmitted using bitmap information, etc., together with a system information change message transmitted through a paging channel using a paging RNTI (P-RNTI)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including the change indication tag is used to indicate whether scheduling information of the activation system message changes suggested by Kim. This modification would provide to enhance the performance of the mobile communication system and resource allocation and the power consumption of the UE can be reduce read on paragraph [0051].

In regard claims 2 and 14, Kwon may not explicitly teach or disclose the method according to claim 1, wherein the reading, by the UE, the activation system message according to the first scheduling information comprises: obtaining, by the UE, an updated system message at any time according to the first scheduling information.
However, Kim teaches or discloses obtaining, by the UE, an updated system message at any time according to the first scheduling information (see paragraphs [0615], [0636], and [0759]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of 

In regard claims 3 and 15, Kwon may not explicitly teach or disclose the method according to claim 1, wherein the change indication tag is further used to indicate a change of a second system message, wherein the second system message comprises the scheduling information of the activation system message.
However, Kim teaches or discloses the change indication tag is further used to indicate a change of a second system message, wherein the second system message comprises the scheduling information of the activation system message (see paragraphs [0615], [0636], and [0759]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including the change indication tag is further used to indicate a change of a second system message, wherein the second system

In regard claims 4 and 16, Kwon may not explicitly teach or disclose the method according to claim 1, wherein the change indication tag comprised in the first system message is not used to indicate a change of the activation system message.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including the change indication tag comprised in the first system message is not used to indicate a change of the activation system message suggested by Kim. This modification would provide to enhance the performance of the mobile communication system and resource allocation and the power consumption of the UE can be reduce read on paragraph [0051].

In regard claim 9, Kwon may not explicitly teach or disclose the method according to claim 6, wherein the method further comprises: updating, by the UE, the locally stored scheduling information of the activation system message to the first scheduling information.
However, Kim teaches or discloses updating, by the UE, the locally stored scheduling information of the activation system message to the first scheduling information (see paragraphs [0615], [0759], and [0760]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including updating, by the UE, the locally stored scheduling information of the activation system message to the first scheduling information suggested by Kim. This modification would provide to enhance the performance 

In regard claim 10, Kwon may not explicitly teach or disclose the method according to claim 1, wherein if the change indication tag is a value tag, the determining, by the UE according to the change indication tag, whether the scheduling information of the activation system message changes comprises: if the UE detects that the value tag changes, determining that the scheduling information of the activation system message changes; or if the UE detects that the value tag does not change, determining that the scheduling information of the activation system information does not change.
However, Kim teaches or discloses if the UE detects that the value tag changes, determining that the scheduling information of the activation system message changes (see paragraphs [0615], [0636], [0759]); or if the UE detects that the value tag does not change, determining that the scheduling information of the activation system information does not change.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including if the UE detects that the value tag changes, determining that the scheduling information of the activation system message changes suggested by Kim. This modification would provide to enhance the performance of the mobile communication system and resource allocation and the power consumption of the UE can be reduce read on paragraph [0051].

In regard claims 11 and 19, Kwon teaches or discloses the method according to claim 1, wherein the activation system message comprises an access control message (see paragraphs [0018], [0020], [0021], [0024], [0027], and [0028]).

In regard claim 12, Kwon teaches or discloses the method according to claim 11, wherein determining, by the UE according to the access control message, whether to access a network (see paragraphs [0018], [0020], [0021], [0024], [0027], and [0028]).

In regard claim 13, Kwon teaches or discloses user equipment comprising a memory that stores a program instruction, a processor configured to control execution of the program instruction, and a receiver, wherein:
the receiver, configured to receive a first system message sent by a base station (see Figs. 1 and 2, paragraphs [0079], [0113], and [0114], the UE 10 establishes synchronization to the eNB 20, receives basic control information for communication with the eNB 20), wherein the first system message comprises activation indication information (see Fig. 2, paragraphs [0093], the eNB may indicate activation/deactivation of a CC by including or excluding the CC to or from the control information activation group or the data information activation group. Information indicating whether a specific CC belongs to the control information activation group or the data information activation group is referred to as an activation indicator.) and the activation indication information is used to indicate whether a function indicated in an activation system message is activated (see paragraphs [0020], [0107], [0113], [0114], [0145], [0152], [0158], [0167], and [0208]);

the receiver, configured to read the activation system message according to the first scheduling information (see Fig. 14, paragraphs [0096], [0097], [0113], [0170], [0193], [0266], and [0312]).
Kwon may not explicitly teach or disclose the change indication tag is used to indicate whether scheduling information of the activation system message changes.
However, Kim teaches or discloses the change indication tag is used to indicate whether scheduling information of the activation system message changes (see paragraphs [0615], [0636], and [0759], a part of the system information is transmitted, only changed information may be transmitted, or the terminal may be controlled to receive system information being broadcasted by providing a list of unchanged system information. When only changed system information block (SIB) or information on unchanged SIBs is provided, a bitmap may be used for indicating changed SIBs among SIBs constituting system information. The information notifying which SIBs changed may be transmitted as SIM used for transmitting scheduling information of system information blocks, or through a separate resource for system information transmission. Alternatively, the information notifying which SIBs changed may be transmitted using bitmap information, etc., together with a system information change message transmitted through a paging channel using a paging RNTI (P-RNTI)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including the change indication 

In regard claim 20, Kwon teaches or discloses a computer program product stored in a non-transitory medium, comprising instructions which, when executed by a computer (see paragraphs [0090], [0105], [0119], [0140], [0133], and [0188]), cause the computer to:
receiving a first system message sent by a base station (see Figs. 1 and 2, paragraphs [0079], [0113], and [0114], the UE 10 establishes synchronization to the eNB 20, receives basic control information for communication with the eNB 20) and, the activation indication information is used to indicate whether a function indicated in an activation system message is activated (see paragraphs [0020], [0107], [0113], [0114], [0145], [0152], [0158], [0167], and [0208]);
obtaining first scheduling information of the activation system message according to the activation indication information (see paragraphs [0151], and [0187]); and
reading the activation system message according to the first scheduling information (see Fig. 14, paragraphs [0096], [0097], [0113], [0170], [0193], [0266], and [0312]).
Kwon may not explicitly teach or disclose the change indication tag is used to indicate whether scheduling information of the activation system message changes.
However, Kim teaches or discloses the change indication tag is used to indicate whether scheduling information of the activation system message changes (see paragraphs [0615], [0636], and [0759], a part of the system information is transmitted, only changed information may be transmitted, or the terminal may be controlled to receive system information being broadcasted by providing a list of unchanged system information. When only changed system information block (SIB) or information on unchanged SIBs is provided, a bitmap may be used for indicating changed SIBs among SIBs constituting system information. The information notifying which SIBs changed may be transmitted as SIM used for transmitting scheduling information of system information blocks, or through a separate resource for system information transmission. Alternatively, the information notifying which SIBs changed may be transmitted using bitmap information, etc., together with a system information change message transmitted through a paging channel using a paging RNTI (P-RNTI)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and a method for supporting activation/deactivation of serving cells by eNB in a wireless communication system of Kwon by including the change indication tag is used to indicate whether scheduling information of the activation system message changes suggested by Kim. This modification would provide to enhance the performance of the mobile communication system and resource allocation and the power consumption of the UE can be reduce read on paragraph [0051].

Allowable Subject Matter
Claims 5-8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations.
Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Date: 03/13/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476